Judgment and order reversed upon the facts and a new trial granted, costs to abide the event, on the ground that the verdict is against the weight of the evidence. The record establishes to our satisfaction that at the time of the accident there was a police officer directing traffic at the point in question. He testified, among other things, that he warned plaintiff Ethel Solow not to cross in front of defendant’s truck and the driver of the bus testified that he also told her not to cross until after the bus had gone on, but that in spite of these warnings she proceeded to cross and was injured by the truck. This testimony given by the policeman and the driver of the bus was not contradicted by said plaintiff upon the trial. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.